Citation Nr: 1520055	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-25 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher rating in excess of 10 percent for service connected right shoulder strain. 

2.  Entitlement to a higher rating for service connected thoracic spine degenerative arthritis with lumbar spine strain rated at 0 percent beginning May 2, 2008, and 20 percent beginning January 26, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part, granted service connection for right shoulder strain at 10 percent rating and thoracic spine degenerative arthritis at 0 percent rating, effective May 2, 2008.  The Veteran filed a notice of disagreement in July 2009.  Jurisdiction over the appeal has been transferred to the RO in Pittsburgh, Pennsylvania.    

In an April 2013 rating decision, the rating for the Veteran's service connected thoracic spine degenerative arthritis was increased to 20 percent, effective from January 26, 2012.  Since that grant did not represent a total grant of benefits sought on appeal, these claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Pittsburgh, Pennsylvania.  A transcript of this hearing has been associated with the claims file.  [As a point of clarification, the Board observes that on page 13 of the transcript after the sentence "Absolutely.  Go ahead.", the sentences that follow are erroneously attributed as having been said by the undersigned when in fact these comments were made by the Veteran's representative.] 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, it appears that there are potentially relevant records that have not been associated with the claims file.  The Board notes that the Veteran reported receiving continuous treatment at the Erie VA Medical Center (VAMC) as well as private treatment from a chiropractor which are not part of the claims file.  See January 2015 BVA Hearing Transcripts.  Therefore, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated her for her service connected disabilities.  Thereafter, such identified records, should be obtained for consideration in her appeal.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has also reported that she had applied for social security due to her shoulder condition and other service connected disabilities.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, upon remand, the RO should attempt to obtain any SSA records that may be outstanding.

The Board observes that the record also contains evidence that the Veteran's back and shoulder disabilities has had a significant effect on her employment.  

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  

In a June 2008 VA examination, the examiner diagnosed the Veteran with a bilateral shoulder condition and thoracic spine degenerative arthritis, but found that these disabilities have no significant effect on her usual occupation.  

In May 2011, the Veteran submitted a letter dated December 2010 from an employer who acknowledges that they had rescinded a job offer in July 2009 due to the restrictions provided by the Veteran's physician.  As a result, the employer withdrew the offer to hire the Veteran.  In March 2013, the Veteran submitted an Application for Increased Compensation Based on Unemployability claiming that her service connected disabilities prevented her from securing and following any substantial gainful employment.  However, the Veteran still indicated that she was presently employed as a tailor for the Men's Warehouse.  

At the January 2012 VA examination, the examiner found that the Veteran's back condition does not impact her ability to work, however her shoulder condition does cause functional impact on employment.  The Veteran reported that she had to turn down a job due to her right shoulder and that she is unable to perform any activity during a flare-up to include typing on the computer.  

In the July 2013 substantive appeal (via Form 9), the Veteran also reported that her shoulder condition interferes with her everyday life including work.  She reported that she has applied for social security due to her shoulder condition and other service connected disabilities.  With regards to the January 2012 VA examiner findings, the Veteran reported that she disagreed with his findings of no evidence of incapacitating episodes.  Instead, the Veteran reported that early in 2012, she was out of work for four days due to back pain.  The Veteran also referenced treatment records in 2013 from the Erie VAMC which confirmed a pinched nerve that also resulted in her being out of work for a week.  

Finally, at the January 2015 hearing, the Veteran testified that her shoulder disabilities prevent her from being able to use her hands which directly affect her current occupation as a seamstress.  The Veteran also reported that she was making $10 an hour but had she been on full production level, she would have been earning $14 an hour.  

Therefore, the Board is remanding this claim for additional development, to include an updated VCAA notice and completion of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, to obtain relevant employment information.  Finally, in light of the evidence provided above, the Board finds that the Veteran should undergo a new VA examination to determine the current nature and severity of her service connected right shoulder and thoracic spine degenerative arthritis disabilities as well as a Social and Industrial Survey to determine if entitlement to TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the Erie, Pennsylvania VA Medical Center (VAMC).  Specifically, treatment records for the Veteran's right shoulder and thoracic spine degenerative arthritis with lumbar spine strain condition dated since May 2011 should be procured.  

2.  The RO/AMC should contact the Veteran and request information with respect to any additional private medical care providers who may possess current records pertinent to her claim to include the chiropractor from whom she receives treatment as identified at the January 2015 Board hearing.  Also, the RO/AMC should undertake efforts to obtain records from Dr. J.L. of Lake Erie Spine and Injury Center as identified in a January 2015 RO letter. 

If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Provide the Veteran with notice in compliance with the VCAA that informs her of what evidence she must show to support a claim for TDIU.  In addition, ask the Veteran to complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, to obtain relevant employment information.  

4.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).

5.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of her right shoulder condition and thoracic spine degenerative arthritis with lumbar spine strain condition. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's right shoulder condition and thoracic spine degenerative arthritis with lumbar spine strain condition.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's service connected thoracic spine degenerative arthritis with lumbar spine strain condition is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment and/or bilateral lower extremity radiculopathy as a result of her degenerative disc disorder.  

The examiner should also state whether the Veteran has incapacitating episodes of back pain, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service connected disabilities on her employability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities on her ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider her age or the impairment caused by her nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

7.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the July 2013 statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




